 Case 3:21-cv-00140-JPG Document 16 Filed 05/19/21 Page 1 of 2 Page ID #38




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MATTHEW L. RICHARDSON,                           )
 #14666-025,                                      )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )   Case No. 21-cv-00140-JPG
                                                  )
 JOHN J. FRANKE,                                  )
 NATHAN TALL, and                                 )
 DR. EUGENE J. ARAGONA,                           )
                                                  )
                Defendants.                       )

                                 ORDER DISMISSING CASE

GILBERT, District Judge:

       On February 9, 2021, Matthew Richardson filed this action pursuant to 28 U.S.C. § 1331

and Bivens v. Six Unknown Named Agents of Fed’l Bureau of Narcotics, 403 U.S. 388 (1971), for

the denial of dental care while on a federal holdover at Alton Law Enforcement Center (“Jail”).

(Doc. 1, p. 6). He requested monetary and injunctive relief. (Id. at 7). The Complaint did not

survive screening under 28 U.S.C. § 1915A. (See Doc. 14).

       Plaintiff’s Complaint was dismissed on April 13, 2021. (Id.). However, the dismissal was

without prejudice, and Plaintiff was granted leave to file a First Amended Complaint on or before

May 11, 2021, if he wished to proceed with any claims herein. (Id.). The Court warned Plaintiff

that failure to file a First Amended Complaint by this deadline would result in dismissal of the

action with prejudice and a “strike.” (Id.) (citing FED. R. CIV. P. 41(b); 28 U.S.C. § 1915(g)).

       Plaintiff missed the deadline for filing a First Amended Complaint. At least a week has

passed since the deadline expired, and he did not seek an extension of time for doing so. The Court

will not allow this matter to linger indefinitely. This action shall be dismissed with prejudice for



                                                 1
 Case 3:21-cv-00140-JPG Document 16 Filed 05/19/21 Page 2 of 2 Page ID #39




failure to comply with the Court’s Order (Doc. 14) to file a First Amended Complaint and/or to

prosecute his claims. FED. R. CIV. P. 41(b). This dismissal counts as a “strike” under § 1915(g).

                                            Disposition

       IT IS HEREBY ORDERED that this action is DISMISSED with prejudice based on

Plaintiff’s failure to comply with the Court’s Order (Doc. 14) to file a First Amended Complaint

and/or prosecute his claims. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th

Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). Because the underlying Complaint

was dismissed for failure to state a claim upon which relief may be granted, this dismissal counts

as one of Plaintiff’s three allotted “strikes” under 28 U.S.C. § 1915(g).

       If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(a)(1)(A). If Plaintiff does choose to appeal,

he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008). He must list each of the issues he intends to appeal in the notice of appeal. A proper and

timely motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal

deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight

(28) days after the entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 5/19/2021                               s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                 2
